For the Year Ended October 31, 2012 Proforma for Debt Offering For the Year Ended October 31, 2012 For the Year Ended October 31, 2011 For the Year Ended October 31, 2010 For the Year Ended October 31, 2009 For the Year Ended October 31, 2008 Earnings: Net increase (decrease) in net assets resulting from operations $ ) $ ) $ Income tax expense (benefit), including excise tax ) Total earnings before taxes $ ) $ ) $ Fixed Charges: Interest and other borrowing costs (1) $ Total fixed charges $ Earnings available to cover fixed charges $ ) $ ) $ Ratio of earnings to fixed charges -3.60 x -5.43 x x x x x (1) includes interest, credit facility fees and amortized capitalized expenses related to indebtedness
